In the Supreme Court of Georgia



                                    Decided: March 1, 2021


                 S21A0334. GADDY v. THE STATE.


      MCMILLIAN, Justice.

      William Gaddy was convicted of felony murder and related

crimes in connection with the death of Addisyn Sanders, the two-

year-old daughter of Gaddy’s girlfriend, Tiffany Harris. 1 Gaddy


      1 The crimes occurred on June 16, 2015. On September 11, 2015, a Fulton
County grand jury indicted Gaddy on charges of malice murder (Count 1),
felony murder predicated on cruelty to children in the first degree (Count 2),
felony murder predicated on aggravated battery (Count 3), felony murder
predicated on aggravated assault (Count 4), two counts of cruelty to children
in the first degree (Counts 5-6), aggravated battery (Count 7), and aggravated
assault (Count 8). At a trial that commenced on February 27, 2018, the jury
acquitted Gaddy of malice murder but found him guilty of the remaining
charges. The trial court sentenced Gaddy to serve life in prison for felony
murder predicated on cruelty to children in the first degree (Count 2). The
other two counts of felony murder were vacated by operation of law, and the
trial court merged the remaining charges for sentencing purposes; those
rulings have not been challenged on appeal. See Dixon v. State, 302 Ga. 691,
698 (808 SE2d 696) (2017). Gaddy timely filed a motion for new trial, which
was amended on November 26, 2019. Following a hearing on September 15,
2020, the trial court denied the amended motion for new trial on September
18, 2020. Gaddy timely appealed, and the case was docketed to this Court’s
term beginning in December 2020 and thereafter submitted for a decision on
the briefs.
appeals, asserting that the trial court erred in denying the motion

to suppress his custodial statement. For the reasons that follow, we

affirm.

     1. The evidence presented at trial showed that Gaddy and

Harris began a romantic relationship in April 2014. In early 2015,

Gaddy, Harris, and Addisyn moved in with Gaddy’s grandmother in

Palmetto. Gaddy generally watched Addisyn while Harris was at

work during the day. On the afternoon of June 16, 2015, Gaddy’s

ten-year-old brother, C. F., who often visited, was playing video

games in one of the home’s bedrooms while Gaddy and Addisyn

watched television in the living room. C. F. heard Addisyn crying

while she said “no” and “stop” just before there were three thumps

that sounded like a head banging against a wall. Then, C. F. saw

Gaddy carry Addisyn’s limp body to another bedroom and leave her

there.

     When Harris returned home around 4:30 p.m., she asked

where Addisyn was, and Gaddy responded that she was in the back.

Harris discovered Addisyn, who had had no injuries when she left

                                 2
for work that morning, face-down on the floor of the grandmother’s

bedroom. When paramedics arrived, Addisyn was unconscious with

fixed pupils, indicating a severe brain injury, and significant

bruising on the right side of her forehead and on her lower abdomen.

Gaddy stated that Addisyn had been jumping on the bed and fell,

but the paramedics did not believe that would explain Addisyn’s

injuries.

     Due to the nature of her injuries, Addisyn was airlifted to a

children’s hospital where it was determined that she had a closed

fracture at the base of her skull with multiple areas of severe

swelling and bleeding around the brain. She also had an internal

injury to her small intestine that indicated significant trauma to the

abdomen and multiple areas of bruising to her head, abdomen, and

buttocks. Doctors determined that Addisyn was brain dead, and she

was removed from life support several days later. The pediatric

emergency room physician who treated Addisyn testified that her

injuries did not in any way fit with the provided history of her falling

off a bed, but were instead caused by repeated, non-accidental blunt-

                                   3
force trauma to her head and abdomen. The State’s medical

examiner also opined that the injuries were not consistent with

falling off a bed or any other singular accident.

      Gaddy initially denied any role in Addisyn’s injuries, but he

eventually told officers in a statement taken at the police station

that he had been under a lot of stress and “snapped” that afternoon.

He grabbed Addisyn around her neck, and she told him “no.” This

made him even angrier, and he hit her in the stomach with a “weak

fist,” but he could not remember how many times. When asked

whether he kicked her in the head, he broke down and said he must

have because his foot was “killing [him.]” An audio recording of this

statement was played for the jury at trial.2

      2. Gaddy asserts that the trial court erred in not suppressing

his custodial statement because he was not fully informed of his




      2 For non-death penalty murder cases that were docketed to the term of
court beginning in December 2020, we no longer conduct a sua sponte review
of the sufficiency of the evidence. See Davenport v. State, 309 Ga. 385, 399 (4)
(b) (846 SE2d 83) (2020). Gaddy does not contest the sufficiency of the evidence
to support his convictions.

                                       4
rights under Miranda 3 at the outset of that interview. “The trial

court determines the admissibility of a defendant’s statement under

the preponderance of the evidence standard considering the totality

of the circumstances. Although we defer to the trial court’s findings

of disputed facts, we review de novo the trial court’s application of

the law to the facts.” Clay v. State, 290 Ga. 822, 822-23 (1) (725 SE2d

260) (2012) (citations and punctuation omitted).

     At a Jackson-Denno 4 hearing, Detective Lee Gragg testified

that he responded to a call that a child had been critically injured

and was being transported to Egleston Hospital. When Detective

Gragg arrived at the hospital, he attempted to locate Gaddy because

the child had sustained the injuries while under Gaddy’s care.

Gaddy eventually joined Harris in the hospital waiting room

approximately 45 minutes later. Although he did not place Gaddy

under arrest at that time, Detective Gragg read Gaddy his Miranda

rights from a card that he carries with him “just in case there was



     3   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
     4   Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       5
anything that c[a]me up at a later point.” Gaddy indicated that he

understood his rights and agreed to speak with him. Gaddy stated

that he was 20 years old and had completed high school; he did not

appear to be intoxicated or otherwise incapacitated. Detective Gragg

denied offering any benefit or threatening Gaddy in any way. After

speaking for about ten minutes, there was a ten to twenty minute

break when a doctor came into the room to provide an update on the

child’s condition. When the interview resumed, Detective Gragg

asked Gaddy if he remembered the Miranda rights, and Gaddy

confirmed that he did.

     Because Gaddy’s explanations did not match up with Addisyn’s

reported injuries, Detective Gragg requested that they go to the

police station to continue speaking. Gaddy then threatened to kill

himself, so Detective Gragg placed him in handcuffs, and officers

transported Gaddy to the Palmetto Police Department. Because it

had been less than an hour since the initial interview, instead of re-

reading the Miranda warnings, Detective Gragg asked Gaddy if he

remembered the Miranda rights that had been read to him at the

                                  6
hospital, and Gaddy confirmed that he did and agreed to continue

speaking about the events that led to Addisyn’s injuries. Gaddy

never asked for an attorney nor showed any reluctance to speaking

with the detective.

     After hearing Detective Gragg’s testimony and reviewing the

audio recording of the interview, the trial court denied Gaddy’s

motion to suppress, finding that under a totality of the

circumstances, Gaddy’s statement was freely and voluntarily given

without hope of benefit and free from coercion. The trial court

reached the same conclusion following Gaddy’s motion for new trial

hearing, finding that the “so-called three interviews essentially

amounted to one continuous interview that took place over a few

hours” and that renewed Miranda warnings were therefore

unnecessary.

     On appeal, Gaddy does not dispute that Detective Gragg

properly read him his Miranda rights before he was first questioned

at the hospital. Nonetheless, Gaddy asserts that, because he was not

in custody at the time Detective Gragg initially read the Miranda

                                 7
warnings, the detective was required to repeat the warnings once

Gaddy was in custody at the police station. Gaddy concedes that he

can point to no authority in support of this assertion. Indeed, we

have previously stated that “[n]either federal nor Georgia law

mandates that an accused be continually reminded of his rights once

he has intelligently waived them.” Ellis v. State, 299 Ga. 645, 648

(2) (791 SE2d 16) (2016) (no duty to repeat Miranda warnings after

suspect was read Miranda warnings prior to a noncustodial

statement one week prior) (citation and punctuation omitted).

     Thus, when conducting a follow-up interview or a continuation

of a previous interview, a reminder of Miranda rights may be

permitted in place of a complete restatement. See Scott v. State, 307

Ga. 37, 42 (2) (834 SE2d 88) (2019) (because defendant’s second,

custodial interview occurred the next day and was a continuation of

the first interview, investigator was not required to repeat Miranda

warnings); Walker v. State, 296 Ga. 161, 169-71 (3) (a) (766 SE2d 28)

(2014) (no duty to repeat Miranda warnings for follow-up interview

conducted five or six hours later as part of a continuing

                                 8
interrogation). Even where, as here, the interviews took place in two

different locations, we have held that conducting interviews in

multiple places does not require repeating Miranda warnings at

each location. See, e.g., Mainor v. State, 259 Ga. 803, 804-05 (3) (387

SE2d 882) (1990) (although defendant spoke with law enforcement

at the scene, a location near the scene, and at the police station as

part of a continuous interview following hunting incident, it was not

necessary to re-advise him of Miranda rights at each location).

Accordingly, the trial court did not err in admitting the statements

at trial.

     Judgment affirmed. All the Justices concur.




                                  9